Title: From Thomas Jefferson to Philip Mazzei, 17 March 1801
From: Jefferson, Thomas
To: Mazzei, Philip



My dear Sir
Washington Mar. 17. 1801.

Your letter of Dec. 6. is just recieved, and a person leaving this place tomorrow morning for Paris, gives me a safe conveyance for this letter to that place. I shall depend on mr Short’s finding a conveyance from thence. yet as I know not what that conveyance may be, I shall hazard nothing but small & familiar matters. my health, which wore a very threatening aspect at the date of the letter alluded to in your’s, became soon reestablished, and has been very perfect ever since. my only fear now is that I may live too long. this would be a subject of dread to me. it is customary here to ‘wish joy’ to a new-married couple, & this is generally done by those present in the moment after the ceremony a friend of mine however always delayed the wish of joy till one year after the ceremony, because he observed they had by that time need of it. I am entitled fully then to express the wish to you as you must now have been married at least three years. I have no doubt however that you have found real joy in the possession of a good wife, and the endearments of a child. the vetches you were so good as to send by Baltimore came safely to hand; & being by that time withdrawn from my farm into public life again, I consigned them to a friend. the seeds which I sent you were of the Cymling (cucurbita vernucosa) & Squash (cucurbita melo-pepo) the latter grows with erect stems; the former trails on the ground altogether. the Squash is the best tasted. but if you will plant the cymling & pumpkin near together, you will produce the perfect equivalent of the Squash, & I am persuaded the Squash was originally so produced & that it is a Hybridal plant. I perceive by these enquiries in your letter as well as by your express mention, that my latter letters have not reached you. I have regularly written to you once a year, and in one of these I answered these same enquiries fully. should you be able to send me any plants of good fruit, & especially of peaches & eating grapes, they will be thankfully recieved, & will be forwarded to me from any custom house of the United states. they should leave your continent as early in autumn as they can be taken up. you mention that E. Randolph expected to recover from Alexander the value  of certificates left in the hands of Webb. Webb, Alexander and E.R. are all bankrupt, the first dead. that is desperate therefore; nor do I know of any thing unsettled of your’s in this country, from which any thing is to be expected but the price of Colle, & Anderson’s bill. I think I shall be able finally to settle the affair of Colle’ on my return home, & to remit the amount of both to our friends V. Staphorsts. I meant to have sollicited this amount for Derieux & his wife, who are reduced to the most abject poverty. they have 8. or 10. children, who often need the first necessaries of life. he is living on a small farm in one of the Western counties, which some of us joined in buying a lease of for 20. years, & a horse &c to stock it. he had before exhausted us in the article of contributions; so that this was the last he could expect. how far the change in your own situation renders this aid reasonably to be expected, is now questionable. you will have time to say yourself—both the James Madisons, to wit, of Williamsburg & Orange are living & well. the latter is now Secretary of state, but not yet come on. his father of the same name being lately dead. he with Gallatin as Secretary of the treasury, Genl. Dearborn Secy. at war and mr Lincoln Attorney Genl. compose the new administration of the US. the person proposed as Secretary of the Navy has not yet accepted. I add no signature because of the perils by land & sea to which this may be exposed. But you can be at no loss from whom it comes. I shall be happy to hear from you often. accept assurances of my constant and affectionate friendship. Adieu.
